PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/331,627
Filing Date: 8 Mar 2019
Appellant(s): Conopco, Inc., d/b/a UNILEVER



__________________
Gerard McGowan
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed [09/16/2021].

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/16/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues that the Office argues that Cheney necessarily teaches forming the peeling lines starting from the bottom but that Cheney mentions in several places a banana peel (in addition to a spiral peel), and that example 1 is entitled “preparing a banana peel ice cream ridged mould” and that the cited Amend reference also mentions banana style peeling and shows a banana type of peel in Fig. 2. Appellant argues that therefore it is not apparent that they are teaching that one should peel from the bottom.

This argument has not been found persuasive, it is noted that claim 1 is directed to a product claim with “at least two peeling lines starting from the stick end of the product, said peeling lines allowing to peel off the gel outer layer starting from the stick end”. Cheney necessarily teaches forming the peeling lines starting from the bottom (interpreted as the stick end) of the gel layer as the ridges used for forming the peeling lines extend the entire length of the mold to the opening of the mould, the opening of the mould corresponds to the bottom (the stick end) of the frozen product, therefore the peeling lines start at the bottom (the stick end) of the frozen product and the gel outer layer is capable of being peeled off from starting from the bottom (the stick end) (Fig. 1, 2). As claim 1 is directed to a product claim and the method claims are directed to a method of manufacturing a peelable frozen confectionery product according to claim 1, and are not directed to a method of peeling a gel layer from a frozen confection, it is not required that prior art specifically teach a method of peeling a gel layer from a frozen confection where the peeling starts from the bottom (the stick end) of the frozen confection, all that is required is that the product of the prior art has the claimed structure and that the gel layer is capable of being peeled from the stick end. It is noted that Cheney discloses “the scores/notches allow easy peeling of the strips of the gel layer for example in a similar manner to peeling a banana or a spiral peel” (Cheney ‘297, Pg. 10, lines 23-25), and does not disclose that the strips are required to be peeled in a certain way. 

Appellant argues that as indicated on page 17 of the specification two different sets of frozen confectionery products were tested, one prepared as per the present invention and the other having the peel line running from the top but with the same product architecture and that it was found that the first set of products is easy to peel when compared with the second set of products and that for the second set of products there is a tendency of the liquid/semisolid core to destabilize (come out) while peeling.

It is noted that Example 3 only recites that the first set of products were prepared “as per the present invention” however no specifics regarding the structure or composition of the products are actually discussed in the example, Example 3 discloses that “the first set of products were prepared as per the present invention with peeling lines starting from the stick end with an outer layer of gel, intermediate layer of frozen confection and an inner core” and “the second set of products were prepared wherein the peeling line starts form the top. However, the architecture of the product was the same as the first.” The Example doesn’t specify any particular length of peeling lines or any particular location or size of the core. Only that in one set they start from the top and in the other set they start from the bottom. It is noted that paragraphs [0082] and [0086] of the PGPub specification recite that it is a preferred feature that the peeling lines 15 are extended only up to two-thirds of the length of the frozen body starting from the stick end and therefore it is unclear what length of the frozen confection the peel lines extend, since a preferred feature is not necessarily required. It appears that Example 3 shows that it was easier to peel the gel layers starting from the bottom as opposed to the top of a frozen confection. As discussed in the rejection, Cheney necessarily teaches forming the peeling lines starting from the bottom (interpreted as the stick end) of the gel layer as the ridges used for forming the peeling lines extend the entire length of the mold to the opening of the mould, the opening of the mould corresponds to the bottom (the stick end) of the frozen product, therefore the peeling lines start at the bottom (the stick end) of the frozen product and the gel outer layer is capable of being peeled off from starting from the bottom (the stick end) (Fig. 1, 2). Therefore, Cheney already shows starting peeling lines from the bottom (the stick end) of a gel layer of a frozen confection and Appellant is recognizing a benefit of the use of a known structure and “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.” "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." (MPEP 2145.II).

Appellant argues that even if a prima facie case of obviousness were made out, that the specification demonstrates the unexpected benefits of the claimed invention. Appellant argues that The Office points to no teaching of the above advantages for including an inner core comprising a liquid or semisolid substance in a confection having an outer gel layer and an intermediate layer of frozen confection and a peel line extending from the stick end. Nor that such should be combined with a peel line extending from the stick end up to 2/3 the length of the confection.
	
This argument has not been found persuasive, regarding the unexpected benefits, the specification discloses that “the present inventors have surprisingly found that when peeling lines starts from the stick end of the frozen confectionery product it does not create the problem of destabilization of the liquid/semisolid core” (PGPub specification [0013]) and that it was found that the first set was easy to peel compared to the second set (Example 3) and as discussed above Cheney already shows starting peeling lines from the bottom of a gel layer of a frozen confection (the stick end). Therefore, Appellant is recognizing benefits of the use of a known structure and “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.” "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." (MPEP 2145.II). Additionally, as discussed above Example 3 does not provide sufficient details to establish evidence of unexpected results, it is unclear what the actual structures of the products in example 3 are, for example it is unclear if in both sets the peel lines extend the entire length of the frozen confection or if in both sets the peel lines only up to 2/3rd length starting from each direction. For example, it is unclear if the peeling lines in the first set extends over the liquid/semisolid core or ends prior to the liquid/semisolid core, in the case that they do not extend over the liquid/semisolid core it would be reasonable for one of ordinary skill in the art to expect that the liquid/semisolid core would not destabilize during peeling. 
Additionally, it is noted that the claims do not actually specify where the peeling lines actually begin or end on the frozen confection product, the claim recites “stick end” but does not provide any specificity as to the bounds of the “stick end”, and from the stick end the peeling lines are extended up to 2/3rd of the length of the frozen body which would include 2/3rd the length of the body and any length less than 2/3rd of the length of the body. Regarding the bounds of “the stick end” for example, it is not required that the line starts from the bottom edge of the frozen confection as shown in Figs. 2-3, the peeling line could begin in an area which is only closer to the bottom of the confection as opposed to the top. 
Regarding the advantages for including an inner core comprising a liquid or semisolid substance in a confection having an outer gel layer and an intermediate layer of frozen confection, as discussed in the rejection Smagula provides motivation for including an inner core comprising a liquid or semisolid substance in the confection of Cheney which has an outer gel layer and an inner layer of frozen confection and a peel line extending from the stick end, such motivation including in order to increase the enjoyment of eating the frozen confection of Cheney. 
Regarding the motivation to modify the peeling lines extending from the stick end to up to 2/3 the length of the confection, Amend provides teaching that it was a desirable configuration to have peeling lines only extending partially for a length of the frozen confection (Fig. 1, 2) and also teaches that any desired pattern of lines can be used (Amend ‘558, [0037]). One of ordinary skill in the art would have been motivated to extend modify the peeling lines of Cheney in view of Smagula to only extend up to 2/3rd length of the frozen confection, since such a modification is a rearrangement of parts of peeling lines as taught by Amend (MPEP 2144.04.VI.C) and since Amend teaches it was known to extend peeling lines only partially for a length of the frozen confection and that any pattern of lines is suitable for peeling a gel layer from a frozen confection.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ASHLEY AXTELL/Examiner, Art Unit 1792                                                                                                                                                                                                        
Conferees:
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792     
                                                                                                                                                                                                   /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.